Mr. Justice Dibell delivered the opinion of the court. It will be conceded for the purposes of this decision that under the act of May 31, 1879, contained in the Revised Statutes of chap. 146a, as it was prior to the amendment of May 11, 1901, the school board was not authorized to borrow money or issue warrants under such circumstances as are shown in this case. Strodtman v. County of Menard, 56 Ill. App. 120. But the amended sec. 2 of said act greatly enlarges the powers of the municipal corporations therein named, including school corporations. It enacts that when there is not sufficient money in the treasury of the corporation to defray its necessary expenses, its authorities may provide a fund to meet said expenses by issuing and disposing of warrants drawn against and in anticipation of taxes already levied by said authorities for such necessary expenses, to the extent of seventy-five per cent, of the tax so levied, but requires the warrants to show that they are payable solely from said taxes when collected and not otherwise, and requires the taxes against which the warrants are drawn to be set apart for -their payment. The school authorities are by that amendment authorized to obtain a fund by issuing and disposing of warrants- drawn against a tax already levied. We hold that this authorizes the school authorities to sell such warrants for cash, or, in other words, to borrow money, to meet the necessary expenses of the schools, after a tax has been levied for said expenses, and to the extent of seventy-five per cent, of such tax levy previously made. It is insisted that under the provisions of the charter of the city of Peoria above set out, it-is the city council and not the school board which levies the taxes. It is the school board which determines the amount of money required to be raised by taxation for the support of the schools for the ensuing year. It notifies the city council of such amount and of the rate to be levied, and the city council is then required to levy and collect such amount with the other city taxes. No discretion seems to be given the city council as to the amount to be levied. The school board fixes the amount, and can no doubt compel the council to levy that sum. In this respect it differs from the provisions of the special charter of the city of Joliet (Private Laws of 1857, 188, 219), which were under discussion in People ex rel. v. Mottinger, 215 Ill. 256, for by that charter the city council possessed practically all the powers which by the Peoria charter are conferred upon its board of school inspectors. It is the school board only which can issue warrants payable out of school funds in the hands of the school treasurer. If this school board cannot issue the warrants provided by said amended sec. 2 of said chap. 146a of the statutes, because it does not directly but only indirectly levy the school taxes, then this particular school corporation is excluded from the benefits of said' amended section. We do not think the legislature intended such discrimination between school authorities. We think this school board is within the spirit and intent of the statute. We therefore conclude that the board of school inspectors of the city of Peoria is one of the school corporations which by said see. 2 as amended May 11, 1901, are authorized to issue and dispose of warrants, against a tax already levied, to provide a fund for the necessary expenses of the schools. It is not alleged in the bill that a tax had not been levied to meet said expenses, nor is it claimed that the board issued orders in excess of seventy-five per cent, of such tax. These orders are irregular. The board possessed no authority to make them payable outside of this state. They do not directly state upon their face that they are payable solely from said taxes when collected, but only that they are “issued in anticipation of taxes of 1905.” In County of Coles v. Goehring, 209 Ill. 142, which arose under this section as it read prior to said amendment, it was held that warrants which recited that they were “to be paid out of any moneys in the county treasury not otherwise appropriated” were invalid because they did not show upon their face that they were payable solely from taxes already levied, and the court there said: “They can only be drawn and issued against and in anticipation of the collection of the taxes already levied, and must so show upon their face.” It will be seen that these orders, by the words contained in them “issued in anticipation of taxes of 1905” complied at least in part with the language of the Supreme Court above quoted. “Anticipation” means “use in the present of what is to accrue;” “dealing with income before it is due.” Anderson’s Law Dictionary. The language of these orders implies that the treasurer of the school board is to pay them out of the taxes of 1905, and that meant out of school taxes only, for he could receive no other taxes as treasurer of the school board. We regard these instruments therefore, not as wholly void for want of power, but as a defective execution of the power granted to the school hoard. By the resolution of June 4,1906, the school board, by a unanimous vote upon a call of the yeas and nays, ratified said orders. These orders are not negotiable so as to entitle the holder thereof to protection under the law relating to bills and notes. Morrison v. Austin State Bank, 213 Ill. 472. The amended bill also was filed after they were all past due. The bill showed that the school board through its treasurer received the money and that the board has expended it. In the absence of allegation we must presume that it was expended for the necessary expenses of the public schools and for those purposes for which a tax had previously been levied. In the absence of allegation we must presume that when this bill was filed said tax had been collected and was then in the hands of the school treasurer, and that the board intended to pay said orders out of said tax. We do not feel called upon to decide whether these orders can be collected by suits at law. It is sufficient for the purposes of this suit to say that in our opinion it is not equitable that the school board should be enjoined from paying back out of the proper taxes the moneys so borrowed in anticipation of their collection, and in partial compliance with the provisions of said amendatory act of May 11,1991. There is no fact alleged which places the school board or the taxpayers in a different or worse position from that which they would have occupied if these orders upon their face had been made payable solely from said taxes, in strict compliance with every detail of said act of 1901. We see no reason why a court of equity should enjoin the board from making payment now, in exactly the manner in which it would pay if it had fully expressed in these warrants the limitations imposed by the act under which they were issued. The decree is therefore affirmed. Affirmed.